PETERS, J.
I dissent. This case is not, fundamentally, different from In re Martinez, ante, p. 808 [345 P.2d 449], this day decided. I dissent on the same grounds set forth in my dissent to that opinion.
In this ease, upon proper request, the municipal court appointed an attorney for the accused. Later, at the preliminary hearing, the accused appeared without his attorney who had not been notified of his appointment. The court and prosecutor knew that an attorney had been requested and *822appointed. The accused requested that the appointment be vacated. The court vacated the appointment.
Once an attorney has been properly appointed he cannot be removed from the case except as provided in sections 284 and 285 of the Code of Civil Procedure. The court obviously knew that some action had to be taken because it entered a vacating order. If the attorney had been removed as provided in those sections, then, before a plea of guilty could be accepted, the provisions of section 1018 of the Penal Code had to be complied with. They were not.
As pointed out in my dissent in the Martinez case, the three code sections constitute a proper implementation by the Legislature of the constitutional right to counsel. Thus they are integral parts of the constitutional right. Constitutional rights, certainly such a basic one as the right to counsel, may not be impaired with impunity. This petitioner was denied his constitutional rights, and for that reason the writ of habeas corpus, in my opinion, should issue.
Petitioner’s application for a rehearing was denied November 25, 1959. Peters, J., was of the opinion that the application should be granted.